Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Green appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendants’ summary judgment motion and denying Green’s motion for judgment as a matter of law in Green’s 42 U.S.C. § 1983 (2006) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. George, No. 4:07-ev-01678-TLW, 2009 WL 578540 (D.S.C. Mar. 5, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.